                           UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF INDIANA
                               INDIANAPOLIS DIVISION

UNITED STATES OF AMERICA,                    )
                                             )
       Plaintiff,                            )
                                             )
          v.                                 )      Case No: 1:19-cr-00266-TWP-MJD-1
                                             )
ALLEN WILLIAMS,                              )
                                             )
       Defendant.                            )

          ENTRY GRANTING MOTION FOR REVIEW OF RELEASE ORDER

       This matter is before the Court on the Government’s Motion for Review of Release Order.

(Filing No. 12.) The Government asks the Court to conduct a de novo review of the Magistrate

Judge’s Order permitting pretrial release of Defendant Allen Williams (“Williams”) pursuant to

18 U.S.C. § 3145(a). The Court has reviewed the Complaint and Affidavit (Filing No. 2), Minute

Order for Detention Hearing (Filing No. 11), transcript of the detention hearing held on August 5,

2019, the pretrial services report (“PS3”) prepared by the United States Probation Office (Filing

No. 14), and an amended PS3 report, the Government’s Motion for Review of Release Order

(Filing No. 12), and the Defendant’s Response in Opposition to Government’s Motion for Review

of Release Order (Filing No. 25). The Court also considers testimony and argument submitted at

the August 13, 2019 hearing. For the reasons stated below, the Court finds the Government has

met its burden to show by clear and convincing evidence that there are no conditions or

combination of conditions which would overcome the unacceptable risk that Williams’ release

poses a danger to the community. Accordingly, the Government’s Motion for Review of Release

Order is granted.
                                        I. BACKGROUND

       A Complaint and Affidavit was filed on July 16, 2019. Williams was charged and indicted

on August 7, 2019 for violating Title 18, United States Code, Section 922(g)(1), felon in possession

of a firearm, after having been previously convicted of an offense punishable by a term of

imprisonment greater than one year. (Filing No. 15.) The Government orally moved for pretrial

detention pursuant to Title 18, United States Code, Section 3142(f)(1)(E) on the basis that

Williams presented both a danger to the community and a risk of flight. On August 5, 2019, the

Magistrate Judge conducted a hearing to determine whether any condition or combination of

conditions set forth in subsection (c) of the statute would reasonably assure the appearance of

Williams as required and the safety of any other person and the community. At the conclusion of

the hearing, the Magistrate Judge ordered that Williams was to be released subject to certain

conditions, but the execution of the release order was stayed upon motion of the Government

pending review of the order by this Court. A hearing on the Government’s Motion to Review

Detention Release Order was held on August 13, 2019.

                                  II.   FINDINGS OF FACT

       The Complaint alleges that Williams illegally possessed a firearm on June 14, 2019. The

evidence is that Williams approached an officer in a marked police vehicle and informed the officer

that he was a convicted felon out of Illinois and not allowed to have a firearm. Williams gave the

officer a handgun and informed him that he needed to be taken into protective custody because the

Muslims at the corner of East 38th and Fall Creek Parkway in Indianapolis, Indiana were trying to

kill him. Williams said he wanted the police to kill the Muslims and if they did not, he would.

Williams further informed officers that he had $10,000.00 in U.S. currency in his vehicle. He stated

the money was proceeds from selling a “brick of cocaine.” He informed law enforcement that he



                                                 2
procured the “brick” after robbing a drug dealer. Officers secured a search warrant and during a

search of the Williams’ person and car, found over $10,000.00 in U.S. currency, marijuana, scales,

cannabis vape cartridges, a holster and a video surveillance system. Williams reported to law

enforcement that he had parked in front of the Nation of Islam building and videotaped Muslims

entering and exiting the Mosque. A camera was located during the search of his vehicle. He

informed officers that he was going to get an AK-47 assault rifle for protection against Muslims.

Shell casings were located in the driver’s seat of his vehicle. Williams was originally arrested on

state court charges and posted bond to secure his release. While on bond, he complied with all

release conditions, including a mental health evaluation. On July 29, 2019, the state court charges

were dismissed in lieu of federal charges.

        Williams has ties to the community as he has lived in Indianapolis, Indiana since 2014 and

reports living at his current address since 2014. He says he owns his home and lives alone. Prior

to 2014, he lived in Illinois and he has five siblings, a girlfriend and five minor children by four

different mothers, who all reside in Illinois. Williams reports self-employment at Hairweave LLC,

and as a photographer. He provided a website for his hair weaving business at

allensvirginhair.com, however, when visiting that site the message shows “currently unavailable.”

He owns no passport.

       Williams has a history of arrests and criminal convictions for crimes of violence. He has

at least seven separate arrests for offenses such as Aggravated Battery (3 times), Battery, Armed

Violence or Assault dating from 2008-2018; all of which were dismissed. He has a pending case

in Illinois for eight misdemeanor counts of Aggravated Assault and Battery in which he allegedly

shot eight different citizens with paint ball pellets from his vehicle. He has felony convictions for

Armed Robbery with a Firearm and Burglary (2009) and Felon in Possession of a Firearm (2016).



                                                 3
He has misdemeanor convictions for Assault (4/26/2012), Fighting (7/24/2012), Battery

(6/5/2012), Resisting a Peace Officer (2013) and Possession of Cannabis (2014).

          Williams has never violated the conditions of probation, has never failed to appear, and

was no longer on probation or parole at the time of his arrest in this case. Williams was not given

a drug test at the time of his arrest; however, he reports in the PS3 that he is a daily user of

marijuana, occasional user of cocaine and weekly user of synthetics.

          Williams reported a recent diagnosis of schizophrenia in July 2019 and he is prescribed

Zoloft for this condition. Williams’ counsel proffers that he was first diagnosed with a mental

health disorder as a consequence of this case. In July 2019, he was diagnosed with bipolar disorder

with psychotic features. Williams is agreeable to both mental health and substance abuse

counseling and treatment, if released. The Federal Defenders office can provide assistance in this

regard.

          A home inspection by the probation officer, accompanied by Williams’ sister, found the

home where he would be residing alone to be suitable. However, the sister believes Williams

would be more suitable for inpatient mental health treatment due to his mental health issues.

          The PS3 places Williams in risk category III, indicating a moderately high risk of flight

and danger to the community. The probation officer recommends detention because no conditions

or combination of conditions would “reasonably assure the appearance of the defendant as required

and safety to the community.” (Filing No. 14 at 7.)

                                 III. CONCLUSIONS OF LAW

          Detention may be based on a showing of either dangerousness or risk of flight; proof of

both is not required. United States v. Fortna, 769 F.2d 243, 249 (5th Cir. 1985). With respect to

risk of flight, the Government bears the burden of proof by a preponderance of the evidence.



                                                  4
United States v. Portes, 786 F.2d 758, 765 (7th Cir. 1985). With respect to reasonably assuring

the safety of any other person and the community, the Government bears the burden of proving its

allegations by clear and convincing evidence. 18 U.S.C. § 3142(f); United States v. Salerno, 481

U.S. 739, 742, 107 S.Ct. 2095, 2099, 95 L.Ed.2d 697 (1987); Ports, 786 F.2d at 764; Orta, 760

F.2d at 891 & n. 18; Leibowitz, 652 F. Supp. at 596; United States v. Knight, 636 F.Supp. 1462,

1465 (S.D. Fla. 1986). Clear and convincing evidence is something more than a preponderance of

the evidence but less than proof beyond a reasonable doubt. Addington v. Texas, 441 U.S. 418, 43

1-33, 99 S.Ct. 1804, 1812-13, 60 L.Ed.2d 323 (1979).

       In determining whether there are conditions of release that will reasonably assure a

defendant’s appearance and the safety of any other person and the community, the Court must

consider the following factors under 18 U.S.C. § 3142(g):

       (1) the nature and circumstances of the offense charged, including whether the
           offense is a crime of violence . . . ;

       (2) the weight of the evidence against the accused;

       (3) the history and characteristics of the person, including—

           (A) the person’s character, physical and mental condition, family ties,
           employment, financial resources, length of residence in the community,
           community ties, past conduct, history relating to drug or alcohol abuse, criminal
           history, and record concerning appearance at court proceedings; and

           (B) whether, at the time of the current offense or arrest, the person was on
           probation, on parole, or on other release pending trial, sentencing, appeal, or
           completion of sentence for an offense under Federal, State, or local law; and

       (4) the nature and seriousness of the danger to any person or the community that
           would be posed by the person’s release . . . .

18 U.S.C. § 3142(g)(1)-(3)(A), (B), and (4).

       The Court has considered the evidence presented on the issue of release or detention and

weighed both in accordance with the factors set forth in 18 U.S.C. § 3142(g) and the legal standards


                                                 5
set forth above. Among the factors presented for the Court’s consideration are Williams’ character,

his family ties, employment, financial resources, length of residence in the community, community

ties, past conduct, criminal history, and record concerning court appearances. See 18 U.S.C. §

3142(g)(3)(A). However, the presence of community ties and related ties have been found to have

no correlation with the issue of safety of the community. United States v. Delker, 757 F.2d 1390,

1396 (3rd Cir. 1985). The Court also considers that at the time of the offense, Williams was not

on probation, parole or otherwise completing a sentence.

       The Court first considers the nature and circumstances of the offense charged. 28 U.S.C.

§ 3142(g)(1). Williams admitted to law enforcement officers that he was a convicted felon in

possession of a firearm. The weight of the evidence against Williams is strong and favors

detention. 18 U.S.C. § 3142 (g)(2).

       There are factors weighing in Williams’ favor. He is a resident of the Indianapolis

community for the last five years. Although he has no family in Indiana, he has family ties

consisting of siblings, a girlfriend and children, all residing in Illinois. There is no record that he

has violated the conditions of his probation in the past, he has never failed to appear in court, and

he has successfully completed serving his prior sentences. Based on these findings, the Court

concludes that Williams is not is a serious risk of flight.

       There are factors which demonstrate that Williams is an unacceptable danger to the

community. Regarding his financial resources he alleges employment at Hair Weaving LLC and

as a self-employed photographer, but this employment could not be verified. During his post-

arrest interview, Williams stated that the $10,000.00 in U.S. currency in his vehicle was proceeds

from selling a “brick of cocaine” and he procured the “brick” after robbing a drug dealer. He

informed officers that he sold marijuana. The search of his home revealed tools associated with



                                                  6
drug dealing, including digital scales, ziplock baggies, and over 200 grams of marijuana. Williams

also informed officers that he planned on getting more guns, including but not limited to an AK-

47 assault rifle. He has a history of arrests and convictions for possession of firearms, assaults and

battery. Williams also has a history of substance abuse and a recent mental health diagnosis.

While his family is supportive, Williams lives alone in Indiana and his sisters and girlfriend reside

in Illinois. His sister believes Williams would be more suitable for inpatient mental health

treatment (as opposed to returning to a home where he resides alone) due to his mental health

issues.

          Finally, the Court considers whether any condition or combination of conditions exist

which would overcome the unacceptable risk and seriousness of the danger to any person or the

community that would be posed by Williams’s release. The language referring to the safety of the

community refers not only to the danger that Williams might present to a particular identifiable

individual (or group of individuals), but also the engagement in criminal activity to the detriment

of the community. See United States v. Dominguez, 629 F. Supp. 701 (N.D. Ind. 1986). In

exercising discretion on the issue of release or detention, the judge must bear in mind that a finding

that no reasonable conditions of release will keep a defendant from endangering the community

must be supported by clear and convincing evidence. 18 U.S.C. § 3142(f). The Court is cognizant

that the United States Supreme Court has held that Congress did not intend pretrial detention to be

punitive. See United States v. Salerno, 481 U.S. 739, 107 S.Ct. 2095, 95 L.Ed.2d 697, (1987). This

decision is not. The Court has considered all reasonable, less-restrictive alternatives to detention,

but under the circumstances surrounding Williams, finds that none exists. See 18 U.S.C. § 3142(e);

United States v. Infelise, 934 F.2d 103, 105 (7th Cir.1991).




                                                  7
       Williams is only 28 years old, and since he was 17 years old he has consistently engaged

in acts of violence, including by use of a firearm. His recent mental health diagnosis (including

that he presently has little insight regarding his diagnosis) is of great concern to the Court. The

nature of the offense, strong weight of evidence against him, his history, characteristics, past and

present conduct, lack of verifiable employment and his questionable financial resources (Williams

admitted to officers that he sells marijuana and evidence of his drug business was located) all favor

detention. Based on Williams’ substance abuse history, pattern of committing misdemeanor

battery and assaults, and credible threats to commit a hate crime against a minority religious group

of individuals—Muslims, the Court finds by clear and convincing evidence that no conditions or

combination of conditions exist which would overcome the unacceptable risk that Williams’

release poses a danger to other individuals and to the community.

                                          IV. ORDER

       After considering the factors set forth under 18 U.S.C. § 3142(g), the District Court’s de

novo determination is that the Government has met its burden of proof and the Government’s

Motion for Review of Release Order (Filing No. 12) is GRANTED. Williams is remanded to the

custody of the United States Marshal pending trial or other disposition of this matter.

       SO ORDERED.

Date: 8/14/2019


DISTRIBUTION:

Monica Foster
INDIANA FEDERAL COMMUNITY DEFENDERS
monica.foster@fd.org

Lawrence Hilton
UNITED STATES ATTORNEY’S OFFICE
Lawrence.hilton@usdoj.gov

                                                 8
